NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GEORGE DANIEL,                                   No. 15-15917

                  Plaintiff-Appellant,            D.C. No. 3:13-cv-02426-VC

   v.
                                                  MEMORANDUM*
 JOSEPH RICHARDS; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        George Daniel appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging unlawful seizure, excessive force, and

unconstitutional county policies. We have jurisdiction under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Daniel’s
requests for oral argument, set forth in his opening brief and reply brief, are denied.
We review de novo. Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir.

2007). We affirm.

      The district court properly granted summary judgment on Daniel’s unlawful

seizure claim against defendants Officer Richards and Officer Hawks because

Daniel failed to raise a genuine dispute of material fact as to whether those

defendants arrested him without probable cause. See Edgerly v. City & County of

San Francisco, 599 F.3d 946, 953-54 (9th Cir. 2010) (probable cause exists when

facts and circumstances within the officer’s knowledge “were sufficient to warrant

a prudent man in believing that the [plaintiff] had committed or was committing an

offense,” and the offense need not be the stated reason for arrest).

      The district court properly granted summary judgment on Daniel’s excessive

force claim against Officer Richards and Officer Hawks because Daniel failed to

raise a genuine dispute of material fact as to whether those defendants’ actions

were objectively reasonable in light of the facts and circumstances. See Hooper v.

County of San Diego, 629 F.3d 1127, 1133 (9th Cir. 2011) (stating the test for

excessive force).

      The district court properly granted summary judgment on Daniel’s excessive

force claim against defendants Sheriff Freitas and Assistant Sheriff Walker

                                          2                                     15-15917
because Daniel failed to raise a genuine dispute of material fact as to whether those

defendants were personally involved in the constitutional deprivation, there was a

sufficient causal connection between those defendants’ conduct and the

constitutional deprivation, or those defendants implemented a constitutionally

deficient policy. See Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011)

(supervisory liability under 42 U.S.C. § 1983 exists if supervisor was personally

involved or there is a sufficient causal connection); Mackinney v. Nielsen, 69 F.3d
1002, 1008 (9th Cir. 1995) (supervisory liability under 42 U.S.C. § 1983 exists

when a supervisory official implements a policy “so deficient that the policy itself

is a repudiation of constitutional rights”).

      The district court properly granted summary judgment on Daniel’s claim

related to his bail as to Sheriff Freitas and Assistant Sheriff Walker because Daniel

failed to raise a genuine dispute of material fact as to whether those defendants

personally participated in the constitutional deprivation or there was a sufficient

causal connection between those defendants’ conduct and the constitutional

deprivation. See Starr, 625 F.3d at 1208.

      The district court properly granted summary judgment on Daniel’s Monell v.

Department of Social Services, 436 U.S. 658 (1978) claims because he failed to

                                           3                                   15-15917
establish any underlying constitutional violation or demonstrate an established

custom or policy. See Henry v. County of Shasta, 132 F.3d 512, 517 (9th Cir.

1997) (municipal defendant can only be liable under § 1983 if actions were taken

pursuant to custom or policy); City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986) (must establish underlying harm for Monell liability).

      The district court did not abuse its discretion in denying leave to amend. See

Jackson v. Bank of Haw., 902 F.2d 1385, 1387 (9th Cir. 1990) (setting forth

standard of review and noting that such a motion may be denied if it would

produce an undue delay in the litigation).

      We do not consider matters that have not been specifically and distinctly

raised and argued in an appellant’s opening brief or that were not raised below.

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                             4                                15-15917